 538314 NLRB No. 91DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of this Charging Party was amended at the hearing.2The Respondent does not except to, and we affirm, the judge'sfinding that it committed postsettlement violations of Sec. 8(a)(5)
and (1) by unilaterally instituting new terms and conditions of em-
ployment involving ``at will'' employment, problem review, no-so-
licitation, visitation, cash and charge, vacation, and leaves of ab-
sence.3The General Counsel and Charging Party Trust Fund correctlynote in their exceptions that the judge erroneously stated that the
Federal district court decision and the arbitration decision involving
the issues encompassed by Case 19±CA±21491 were rendered prior
to the September 6, 1991 settlement agreement in Case 19±CA±
21578. Both decisions issued after the settlement agreement: the
Federal district court decision on May 26, 1992, and the arbitrator's
decision on June 15, 1992. Contrary to the contentions of both par-
ties, however, we do not find that the judge's error in this regard
affects his decision that, under Hollywood Roosevelt Hotel Co., 235NLRB 1397 (1978), the settlement agreement precludes the General
Counsel from litigating the presettlement conduct alleged in the
charges in Cases 19±CA±21491 and 19±CA±21747.1The name of the Trust Fund appears as amended at the hearing.2Prior to the commencement of the hearing, counsel for the TrustFund filed a motion for collateral estoppel; counsel for Respondent
filed an opposition and an accompanying Motion for Summary Judg-
ment; and counsel for the General Counsel filed an opposition to
both motions. At the trial, both pretrial motions were taken under
advisement by me, with rulings deferred until the issuance of this
decision.3Accompanying Respondent's posthearing brief was a motion tosupplement the aforementioned Motion for Summary Judgment with
two affidavits of Joseph Brunetti. Brunetti testified at the hearing,
and there is no claim of newly discovered or previously unavailable
evidence. Accordingly, this motion is denied.Ferryman Enterprises d/b/a Quality Hotel TacomaDome and Hotel Employees and RestaurantEmployees, Local 8, Hotel Employees and Res-
taurant Employees International Union, AFL±
CIO and HERE Health and Welfare TrustFund.1Cases 19±CA±21491, 19±CA±21747, and19±CA±22298July 28, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn October 14, 1993, Administrative Law JudgeBurton Litvack issued the attached decision. The Gen-
eral Counsel and Charging Party HERE Health and
Welfare Trust Fund filed exceptions and supporting
briefs, and the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions2and briefs and has decided toaffirm the judge's rulings, findings,3and conclusionsand to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Ferryman Enterprises d/b/a
Quality Hotel Tacoma Dome, Tacoma, Washington, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order.Daniel Sanders, Esq., for the General Counsel.Judd Lees, Esq. (Williams, Kastner & Gibbs), of Bellevue,Washington, for the Respondent.Mel Kang, Esq. (Ekman & Bohrer), of Seattle, Washington,for Charging Party HERE Health and Welfare Trust.DECISIONSTATEMENTOFTHE
CASEBURTONLITVACK, Administrative Law Judge. The unfairlabor practice charge in Case 19±CA±21491 was filed by
Hotel Employees and Restaurant Employees, Local 8, Hotel
Employees and Restaurant Employees International Union,
AFL±CIO (the Union) on May 7, 1991, and the unfair labor
practice charges in Cases 19±CA±21747 and 19±CA±22298
were filed on October 16, 1991, and September 23, 1992, re-
spectively, by HERE Health and Welfare Trust (the Trust
Fund).1Based on the unfair labor practice charges, on Octo-ber 29, 1992, the Regional Director of Region 19 of the Na-
tional Labor Relations Board (the Board) issued a secondconsolidated complaint alleging that Ferryman Enterprises
d/b/a Quality Hotel Tacoma Dome (Respondent) engaged in
acts and conduct violative of Section 8(a)(1) and (5) of the
National Labor Relations Act (the Act). Respondent timely
filed an answer denying the commission of any of the al-
leged unfair labor practices. Based on a notice of hearing, a
trial before me was held in Seattle, Washington, on January
5 and 6, 1993. At the hearing,2all parties were afforded theopportunity to examine and to cross-examine witnesses, to
offer into the record any relevant documentary evidence, to
argue their legal positions orally, and to file posthearing
briefs. All parties filed the latter documents, and each brief
has been carefully considered by me.3Accordingly, based onthe entire record herein, including the posthearing briefs and
my observation of the testimonial demeanor of the several
witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a State of Washington corporation, with anoffice and place of business in Tacoma, Washington, and is
engaged in the business of operating a hotel and restaurant
facility. In the normal course and conduct of its business op-
erations, during the 12-month period immediately preceding
the issuance of the instant second consolidated complaint,
which period is representative, Respondent derived gross rev-
enues in excess of $500,000 and purchased and received
goods and materials valued in excess of $50,000, directly
from sources outside the State of Washington or from sup-
pliers inside the State of Washington, who had received the
goods and materials from outside the State. Respondent ad-
mits that it is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act. 539QUALITY HOTEL TACOMA DOME4This provision reads as follows:18.01 No room attendant shall be required to do a substantialmakeover of more than sixteen (16) rooms with private bath in
any one shift of eight (8) hours without extra compensation.
Each room of a suite shall be counted separately for this pur-
pose. Room attendants shall be paid an additional fifty cents
($.50) for each bed, crib, or cot made up over this limit, and
independently shall be paid at the overtime rate if required ...

above.Joseph Brunetti, the general manager of the Hotel since June 1,1991, defined the term ``substantial makeover'' as cleaning a room
and changing the bedding, whether used or not.5This provision, in relevant part, reads as follows:19.01 The Employer shall provide health and dental insurancefor eligible employees who have completed the review period.
Brochures shall be made available to the employees and the
Union through the Human Resources Department.19.02 Contributions required For employees covered by theRestaurant Employees Welfare Fund, the employer shall pay the
appropriate amount specified below each month for each em-
ployee who works sixty-five (65) hours or more during each
month to the Restaurant Employees, Bartenders, and Hotel Serv-
ice Employee Welfare Fund. In addition each employee who has
authorized withholding and has not elected to revoke employee
contributions ... shall pay the appropriate amount ... to be

added to the Employer payment...
19.05 Administration The Welfare Fund shall be administeredby a ten (10) member Board of Trustees (five (5) representing
the Employers and five (5) representing the Union) in accord-
ance with the terms and provisions of that certain Trust Agree-
ment creating the Welfare Fund.... 
Except as otherwise pro-vided ... the employer and the Union hereby agree to be

bound by the terms and provisions of said Trust agreement and
amendments....19.07 Trustees' Authority Except as otherwise provided in19.01 through 19.04 herein, the Board of Trustees shall provide
hospital, medical, dental, vision, and such other health care ...

benefits as feasible.... 
The determination of ... the eligi-
bility of employees for such benefits shall rest exclusively with
the Trustees.6The parties stipulated that bargaining sessions were held onMarch 7, April 24, July 20, August 28, and November 1, 1990. In
addition, the record establishes that negotiating sessions were held
on a day in March, on May 13, and June 13, 1991.II. LABORORGANIZATION
Respondent admits that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III. ISSUESThe second consolidated complaint and the General Coun-sel allege that Respondent and the Union were parties to a
collective-bargaining agreement, covering certain of Re-
spondent's service and restaurant employees, which was ef-
fective until January 31, 1990; that, while extending their
agreement on a day-to-day basis, the parties engaged in bar-
gaining for a successor contract; that, in the midst of the ne-
gotiations, without notice to or bargaining with the Union,
Respondent engaged in certain unilateral changes, including,
since August 1990, the cessation of payments to the Trust
Fund for the coverage of new bargaining unit employees,
who had not completed a ``review period'' of 5 months,
under the contractual health insurance plan; since January
1991, the institution of a new health plan for new bargaining
unit employees; and, in March 1991, changing the method of
compensating housekeepers for substantial makeovers; and
that, as a result of the unlawful unilateral changes in the
terms and conditions of employment of bargaining unit em-
ployees, Respondent engaged in bad-faith bargaining, thereby
precluding a genuine impasse in the bargaining in or about
June 1991. Further, it is alleged that, in the absence of a
valid impasse, Respondent violated Section 8(a)(1) and (5) of
the Act by unilaterally, without bargaining with the Union,
in June 1991, substituting a new health insurance plan for all
bargaining unit employees and, in June 1992, implementing
the terms and conditions of employment contained in a new
employee handbook. Respondent denies the commission of
any of the alleged unilateral changes, contending that any
changes instituted during the bargaining were contractually
mandated and that a valid impasse in bargaining was de-
clared by the Union in June 1991, rendering lawful any
changes in employees' terms and conditions of employmentsubsequent to that date. Finally, with regard to the employee
handbook allegations, Respondent asserts that its provisions
were never implemented.IV. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsRespondent, which owns and operates four other hotels inthe States of Oregon and Washington, owns and operates the
Quality Hotel Tacoma Dome, a 160-unit full service hotel
and restaurant facility located in Tacoma, Washington (the
Hotel). The record establishes that the previous owner of the
Hotel recognized the Union as the collective-bargaining rep-
resentative of its food and beverage employees, kitchen em-
ployees, and hotel service employees and embodied such rec-
ognition in successive collective-bargaining agreements, com-
mencing in June 1988, with the most recent of which effec-
tive from August 1, 1989, until January 31, 1990, and that,
having purchased the Hotel in December 1989, Respondent
agreed to continue to recognize the Union as the bargaining
representative of the above-described employees and to abide
by the terms of the existing collective-bargaining agreement,
including the housekeeping bonus pay provision, articleXVIII,4and the health insurance clause, article XIX.5Therecord further discloses that, as the existing contract was due
to expire, Respondent and the Union agreed to negotiate over
the terms of a successor collective-bargaining agreement and
that they agreed to extend the terms and conditions of the
existing contract on a day-to-day basis during the ensuing ne-
gotiations.There is no dispute that, commencing in March 1990 andculminating on June 13, 1991, the contract negotiations, be-
tween Respondent and the Union, continued for 16 months,
during which time the parties met and bargained on, at least,
8 occasions.6Central to the unfair labor practice allegationsof the second consolidated complaint were discussions re-
garding the aforementioned housekeeping article and conten-
tious bargaining over health insurance, which appears to have
been the single most significant impediment to agreement
during the negotiations. With regard to the latter matter, in
order to place the bargaining, over it, in context, certain
points must be understood. Initially, while the health insur-
ance article of the existing collective-bargaining agreement
does not mandate that the employer cover bargaining unit 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The increase in the initial eligibility period, during which em-ployers would make contributions for the employee, was designed to
alleviate a projected need for a substantial contribution increase and
a reduction in the Trust Fund reserves.8Ferryman insisted that Respondent would begin making paymentsto the Trust Fund for any new employees after the initial eligibility
period; however, there is no record that such was ever done. On this
point, Ferryman testified that he and Winter interpreted the initial
eligibility period as including the contractual probationary period of
3 months.employees under the health insurance plan, which is adminis-tered by the trustees of the Trust Fund, at the time Respond-
ent purchased the Hotel and assumed the existing collective-
bargaining agreement, all bargaining unit employees were
covered under that health plan, and Respondent continued to
enroll new employees only in the Trust Fund's health insur-
ance plan. Further, notwithstanding the terms of the ``benefit
plan instrument,'' which provide that new employees are ini-
tially eligible for coverage only after having worked a certain
amount of time, which, on October 17, 1989, the Trust
Fund's board of trustees changed from 3 to 5 ``consecutive
months in which [the employee works] 65 or more hours,''
the Trust Fund requirement and the industry practice, to
which, apparently, the former owner of the Hotel adhered
and, there is no dispute, to which Respondent initially ad-
hered, was that employers of covered employees reported
and made ``the required contribution'' for new employees
commencing in the initial month following their hire.7There in no real dispute as to the initial course of bar-gaining over health insurance. Thus, both Glen Grover, a
business agent and the chief spokesperson for the Union dur-
ing bargaining through March 1991, and Attorney Herbert
Gellman, who represented Respondent during the contract
negotiations, testified that, at the first two bargaining ses-
sions, the health insurance discussions concerned the pro-
posed premium payments under the Trust Fund's plan. In
this regard, the existing agreement provided that, for the
$102.50 monthly premium for each covered employee, the
employee would be responsible for $5 and Respondent
would be responsible for the remainder ($97.50). The
Union's initial contract proposal to Respondent retained the
aforementioned monthly premium payment contributions for
1990, but for 1991, in order to fund a $125 premium, sought
a $120 contribution from Respondent while continuing the
$5 employee contribution. Respondent's response was that it
wanted the ``insurance payment shared 50/50 between
employer/employee.'' According to Gellman, as there was a
5-month health insurance eligibility period during which em-
ployees had no coverage and as there was high employee
turnover resulting in some employees never receiving health
insurance coverage despite Respondent being responsible for
making almost the entire premium payment on them, Re-
spondent's initial position was that the employees must pay
a higher portion of the monthly premium, with such ulti-
mately reaching a 50/50 split. Gellman added that Respond-
ent was willing to increase its premium responsibility but
only if the initial eligibility period was reduced ``where
we're paying for nothing.'' Reflective of the bargaining over
health insurance during the initial months is the fact that, at
the April 24 session, discussions concerned a proposed $25
cap on the employee monthly premium payment.Commencing with the July 20, 1990 bargaining session,the direction of the health insurance discussions abruptly
changed. According to Glen Grover, echoing Gellman's
above testimony, at that bargaining session, Stan Phillips,
Respondent's hotel manager at the time, said that Respondent
did not want to ``establish eligibility'' for new employees,who might not be employed long enough to receive the exist-ing health insurance plan's benefits, and either at that meet-
ing or the August 28, 1990 meeting, Respondent proposed
that the Union permit it to submit an alternative health insur-
ance plan to the bargaining unit employees as an option and
stated that it would commission an insurance broker to
present one to the employees. With regard to this new plan,
Glen Grover testified that, subsequent to that July bargaining
session, all he received were ``generalizations'' with the
``only specific thing'' being that a new plan would be devel-
oped. Then, 5 months later, at the parties' November 1, 1990
bargaining session, Respondent presented its proposed alter-
native health insurance plan, the Pierce County medical plan,
to the Union's negotiators. While there exists no testimony
on the point, based on a letter, dated December 20, from
Grover to Gellman, it appears that, also on November 1, the
Union made a counterproposal, removal of the 5-month eligi-
bility period from the Trust Fund's health insurance plan in
exchange for Respondent's agreement to be responsible for
each employee's entire monthly premium to the Trust Fund.
There is no evidence of any specific response; however,
given the parties' subsequent conduct, the counterproposal
was obviously rejected.Commencing in August 1990 and continuing through June1991, with the existing collective-bargaining agreement, in-
cluding the health insurance provision, having been extended
on a day-to-day basis during the ongoing successor contract
negotiations, Respondent ceased making monthly health in-
surance premium payments for new bargaining unit employ-
ees to the Trust Fund. According to Gene Ferryman, the sole
owner of the Hotel, in August 1990, inasmuch as Respondent
believed the existing plan was not adequate and had decided
to offer an optional health insurance plan to the bargaining
unit employees ``as soon as we could get it okayed by the
Union,'' after consulting with his accountant, Scott Winter,
he decided that Respondent would no longer make contribu-
tions for new employees to the Trust Fund. There is no dis-
pute that the implementation of Respondent's decision was
accomplished without notice to the Union or affording it an
opportunity to bargain. Justifying Respondent's conduct,
Ferryman testified that he and Winter reviewed the language
of article XIX of the existing agreement and concluded that
section 19.01 permitted Respondent to offer an optional plan
to the bargaining unit employees and that section 19.02
meant that premium payments for new employees commence
when they are ``covered'' by the health insurance plan and
that new employees were not ``covered'' until the passing of
the 5-month initial eligibility period.8Besides withholding premium payments for new hiresfrom the Trust Fund, in a letter dated December 6, 1991,
from Attorney Gellman to Glen Grover, the former an-
nounced that ``management wishes to advise you that for
new hires effective January 1, 1991 they will be enrolled in
the new [health insurance] plan with effective coverage to
take place ninety (90) days after hire.'' Glen Grover testified
that this had never been discussed during negotiations and 541QUALITY HOTEL TACOMA DOME9Gene Ferryman testified that, in fact, after January 1, 1991, newemployees were given a choice of coverage under the Trust Fund's
health insurance plan or the Pierce County medical plan. Thereafter,
he was confronted with prior sworn deposition testimony in which
he had stated that, after January 1, new employees were only offered
coverage under the latter plan. Explaining this contradiction,
Ferryman averred that ``shortly after the testimony,'' he realized that
his statement had been ``an error''; however, he admitted never hav-
ing revealed this mistake to anyone.10Present for Respondent were Gellman, Tandy, and departmentmanagers, and present for the Union were Grover, Rick Hall, who
was the Union's managing director, and others.11Hall stated that ``it was not our understanding that the employ-ees would have individual option ... the entire bargaining unit got

the plan, or the entire bargaining unit got the other plan.''that, after reading the letter, he telephoned Gellman and ``re-minded him that the only thing we were in agreement on was
a plan to have them present ... coverage ... to the em-

ployees, and then the employees would then choose what
they wanted.'' According to Grover, Gellman said ``that was
his understanding as well.'' Nevertheless, the record dis-
closes that Gellman's above-quoted statement, in fact, rep-
resented Respondent's practice, for new hires, subsequent to
January 1, 1991. Thus, in response to counsel for the General
Counsel's question regarding what health insurance plan was
offered to new employees after January 1, 1991, Respond-
ent's accountant, Winter, replied, ``Pierce County Medical.''
Asked if that was the only health insurance plan offered to
new employees, Winter said, ``As far as I know.'' Finally,
when asked whether new employees would have had no
health insurance coverage if they had not chosen the Pierce
County Medical Plan, Winter responded ``yeah. That's as far
as I know.''9Glen Grover testified that he had no knowledgethat Respondent was enrolling new employees in the Pierce
County medical plan and that, after his above-described tele-
phone conversation with Gellman, he heard nothing more
about implementation of the Pierce County medical plan for
any bargaining unit employees until some time after January
1 at which time some of the employees informed him that
Respondent had posted a notice, ``indicating to them that
they all were required to enroll in a new health care plan.''
Grover immediately telephoned the Hotel's new general
manager, Steve Tandy, and told him ``that the posting of the
new health ... plan was completely against the grain of our

negotiation process'' and, thereafter, filed an unfair labor
practice charge with the Board regarding Respondent's con-
duct.The parties did not have another scheduled contract bar-gaining session until a meeting in March 1991 in a con-
ference room at the Hotel.10According to Glen Grover,Gellman and Tandy ``assured us that it was a misunder-
standing on the part of the employees in our bargaining unit;
that the plan was for management employees only; that it
would have no effect on our previously discussed plan.''
Thereupon, the parties agreed on a date in early April at
which management would present a health insurance plan to
the bargaining unit employees and at which an insurance
broker and a Trust Fund representative would discuss how
Respondent's plan impacted on the employees. Rick Hall's
account of this meeting corroborated that of Grover. Accord-
ing to him, Gellman and Tandy both said that the bulletin
board notice had been a ``mistake'' and that management
only was being offered the Pierce County medical plan. Fur-
ther, the parties agreed that a meeting of bargaining unit em-
ployees should be scheduled at which time an insurancebroker and a Trust Fund representative would discuss thePierce County Plan and that ``then we would have a vote and
let the employees decide which [plan they] wanted.''11As aresult of what was said, Grover withdrew the unfair labor
practice charge.The bargaining unit employees' meeting, at which thePierce County medical plan would be presented and com-
mented upon by Respondent's insurance representative and a
representative of the Trust Fund, was scheduled for a day in
April 1991. Rick Hall testified that, shortly before the day
of the meeting, he received a telephone call from a Trust
Fund official, who informed Hall that there had been ``a sub-
stantial drop off of members in the plan'' for Respondent
and that his information was that Respondent did not believe
it had to pay for the initial 8 months of employment for new
hires. Hall attended the bargaining unit employees' meeting,
which progressed according to the agreed-on procedure, and
requested that Steve Tandy meet with him privately. Tandy
agreed, and they spoke alone on an upper floor of the Hotel.
According to Hall, who was uncontroverted, he began by
asking Tandy where Respondent had conjured the 8 months
eligibility period. Tandy replied that such came from Re-
spondent's interpretation of the contract, which did not re-
quire membership in the Union for the initial 3 months of
employment, and the health insurance plan's 5-month initial
eligibility period. Hall replied that ``people have to join the
Union after 30 days''; that ``being a member of the Union
or not has nothing to do with your obligation to make con-
tributions to [the] plan ... from day one''; and that Tandy

did not have the authority ``to go ahead and all by himself
decide that he's interpreting the contract this way.'' Hall
added that Respondent was ``digging a hole'' with the Trust
Fund and had to correct the matter, but Tandy refused to do
so. The record reveals that, subsequently, Hall spoke to Trust
Fund representatives and requested an audit of Respondent's
records and conducted a meeting of bargaining unit employ-
ees, at which all voted to retain the Trust Fund health insur-
ance plan.At this point, turning to the allegations involving thehousekeeping provision of the existing collective-bargaining
agreement, article XVIII, I note that this does not appear to
have been a significant issue during negotiations and that the
crux of the matter concerns the point at which housekeepers
must be paid the additional 50 cents per bed. In this regard,
there is no dispute that the Hotel's prior owner paid the
above bonus to housekeepers for each additional bed
changed in excess of 16 beds and that Respondent continued
this practice until some time in March 1991. During the
course of the bargaining, the Union initially proposed to in-
crease the bonus to $1.25 per bed, but, eventually, proposed
no change from the existing amount. Respondent's consistent
position was that no housekeeping bonus should be paid.
Moreover, Respondent's representatives continually stated
that they interpreted the contractual housekeeping provision
as requiring the payment of the bonus after 16 rooms rather
than 16 beds; according to Glen Grover, ``at some meeting,
Herb Gellman pointed out to me that they were actually pay-
ing for beds when the contract was written in terms of 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12There is no evidence as to whether Respondent ever resumedadhering to the admitted past practice.rooms.'' Thereafter, Grover added, ``Phillips and ...
Gellman, and I agreed ... to continue with [the existing

but] erroneous practice [which] had been going on ... until

we reached agreement on the new contract.'' During cross-
examination, Grover admitted acknowledging to Gellman that
the bonus payment should have been after 16 rooms, and not
16 beds, and conceded that ``once a contract was ratified,
they were going live up to this language as it was written
in here.'' He added that Respondent was ``paying more
money to the employees than they should have.'' Finally,
Grover conceded that, in his December 6 letter, Gellman ac-
curately described their discussionsÐ``We discussed allow-
ing [Article XVIII] to remain in full force and effect while
we are negotiating, however it would be terminated under the
new contract. The union members have already received the
benefit of ... a misapplication of that provision
.... In its
place, a premium will be included ... that provides a rela-

tionship to rooms only and not beds.'' Notwithstanding its
attorney's commitment to continue the status quo through the
negotiations, without giving notice to the Union or affording
it an opportunity to bargain, in March 1991, Respondent dis-
tributed, to all housekeeping personnel, a memorandum,
clarifying its policy on the payment of ``extra bed credits''
pursuant to article XVIII and stating that, ``according to the
contract, you are entitled to extra compensation only after
sixteen rooms have been completed and all beds within those
sixteen (16) rooms have been made, with the exception of
substantial makeovers.'' Finally, according to the accountantWinter, in the latter part of March, Respondent commenced
paying the housekeeping bonus in accord with its announced
change from past practice,12and the record reveals that theUnion only became aware of Respondent's above-described
changed practice from the complaints of bargaining unit em-
ployees.Thereafter, against the above-described backdrop of sus-pected unilateral changes by Respondent, involving with-
holding the payment of health insurance premiums and
changing the method of paying the housekeeping bonus, the
next contract bargaining session was held on May 13, 1991,
in the Hotel's conference room. According to Rick Hall, who
was the Union's main spokesperson, the first matter dis-
cussed was the housekeeping bonus. Hall accused Respond-
ent of changing its practice, and, after Respondent argued
that it was merely following the contract, ``I said you're
right ... but this is clearly the past practice here that

you've been paying on these double beds, and that not only
was [Respondent] paying on the double beds ... but the

predecessor ... had paid in that exact same manner.'' Steve

Tandy responded that it was not ``fair,'' that Respondent in-
terpreted the contract as permitting the change. He continued,
saying such was important to Respondent as it was remod-
eling most of its rooms, utilizing double beds rather than two
single beds in each room, and that ``they didn't want to pay
on the extra bed. It was a substantial amount of money for
the Employer.'' With this matter unresolved, Hall testified,
the negotiations then turned to health insurance, with one as-
pect of the discussions being the meaning section 19.02 of
the existing contractÐ``we talked about Mr. Tandy's revela-
tion in regards to the eight month period in which he did nothave to pay on employees. [Tandy] ... referred to a 90 day
period they didn't have to join the Union, and that if they
didn't have to join the Union ... during the review period,

[Respondent] didn't have to pay the contribution.'' Tandy
added that, because new employees received no insurance
benefits during the 5-month eligibility period, Respondent
didn't have to pay on them for those 5 months. Hall re-
sponded that the employees had voted to retain the Trust
Fund health insurance plan. Tandy replied that Respondentcontinued to desire to offer the Pierce County medical plan
as an ``optional plan.'' Hall asked what he meant, and, after
Tandy and Herb Gellman began arguing, Hall suggested that
Respondent should caucus in order to present an answer to
the Union. Hall testified that, after a short break, Gellman
stated that ``if we're to go with the Union plan, we want a
50/50 split on the co-payment. If we're going to go with the
Pierce County Medical Plan, we want a 50/50 split on em-
ployee only coverage.'' Hall replied the Trust Fund would
not permit ``selectivity of plans,'' and ``we had to have one
plan or the other.'' Believing there was confusion in Re-
spondent's position, Hall asked that Ferryman be present at
their next meeting, and ``we can find out really what [he]
wants to do'' in order to complete the negotiations. Tandy
said he would endeavor to have Ferryman present.Herb Gellman testified to a different version of the parties'May 1991 bargaining session discussions over health insur-
ance. According to the attorney, Respondent continued to
propose the Pierce County health plan as an option for the
bargaining unit employees and reiterated its earlier proposals
regarding the existing health insurance planÐthat it desired
a 50/50 split on the monthly premium payments to the Trust
Fund and that it would consider going beyond such a split
in return for a reduction in the 5-month eligibility period,
during which it paid the employee's monthly premium while
the employee received no coverage. The union representa-
tives rejected each of the foregoing proposals, and one de-
clared that the parties were ``at impasse'' with regard to
health insurance. Gellman further testified that, after a cau-
cus, the Union's representatives asked if, they made ``modi-
fications'' on health insurance, would Respondent be willing
to increase wages. Thereupon, the union negotiators stated
that the Union would be willing to permit Respondent to en-
roll all new employees in the Pierce County health plan in
return for Respondent's agreement to grandfather all current
bargaining unit employees into the existing Trust Fund insur-
ance plan. Respondent's negotiators replied that they be-
lieved that, under the existing plan, the total monthly pre-
mium for each current employee could reach $165, and
wanted to retain the right to either have a cap on the amount
of the monthly premium increase or the right to reopen the
contract if the health insurance premiums became too costly.
Gellman added that, at the close of the bargaining session,
three options were on the tableÐthe existing health plan with
its initial eligibility period; the Pierce County Health Plan
with a 50/50 monthly copayment; and the employee option
of either plan with current bargaining unit employees to be
grandfathered into the union plan and new employees placed
in the Pierce County health plan. With regard to the house-
keeping bonus issue, Gellman corroborated Glen Grover that,
previously during the negotiations, the parties had agreed that
Respondent had been ``misapplying'' the contractual house-
keeping provision by paying the bonus after 16 beds rather 543QUALITY HOTEL TACOMA DOME13According to Brunetti, he assumed the general manager positionin the first week of June and, after moving his family and posses-
sions to Tacoma from Phoenix, Arizona, telephoned the Union in
order to seek a postponement of the bargaining session. He spoke
to Rick Hall, who refused to postpone the meeting in order to con-
clude the negotiations.14Asked why the Union declared an impasse, Hall testified, ``wefelt we had to declare impasse in writing in order not to be the vic-
tim of any kind of litigation, because we were going to carry out
a boycott.... so we 
felt that in order to cover ourselves ... so
that we weren't violating the [no strike no lockout clause] ... we

had to declare impasse.'' Hall failed to explain the contradiction be-
tween this letter and the Union's leaflet to the employees.There is no dispute that, pursuant to art. XXII of the existing col-lective-bargaining agreement, by declaring an impasse in the negotia-
tions, the Union effectively terminated the existing contract, which
had been extended on a day-to-day basis while negotiations for a
successor agreement continued.15Hall sent the letter to Gellman because ``we did not feel thatthe employer had a right to implement his last offer or anything
else.''16As he believed his authority extended only through the existenceof the collective-bargaining agreement, the arbitrator issued a make-
whole remedy, effective from March through only June 13, 1991,
and not beyond.than rooms and that ``we had reached an accord that whenthe contract was signed that issue would go back to the way
it was originally intended''; however, beyond recalling that
the Union raised the issue at the May 1991 bargaining ses-
sion, he offered no elaboration on the point.Six days before the above-described May 13, 1991 bar-gaining session, the Union filed the unfair labor practice
charge in Case 19±CA±21491. The charge alleged that Re-
spondent had engaged in certain unlawful unilateral changes
in the bargaining unit employees' existing terms and condi-
tions of employment, specifically its failure and refusal to
make contributions to the Trust Fund on behalf of new bar-
gaining unit employees since August 1990 and its new cal-
culation method for the payment of the housekeeping bonus.
After the investigation disclosed an asserted contractual basis
for Respondent's acts and conduct and after obtaining the
agreement of the parties, following established procedures,
the Regional Director of Region 19 decided to hold the un-
fair labor practice charge proceeding in abeyance, deferring
to the contractual grievance and arbitration procedure for res-
olution of both matters. In fact, while the parties did proceed
to arbitration on the housekeeping bonus issue, inasmuch as
the Trust Fund had filed a lawsuit over Respondent's failure
to make premium contributions, since August 1990, for new
employees, who were all enrolled in the existing health in-
surance plan, and as the issues were identical to those which
would have been placed before an arbitrator, they agreed to
have the issues resolved in that proceeding and not to arbi-
trate the latter matter.Notwithstanding the lawsuit and the arbitration, Respond-ent and the Union continued their collective bargaining, ar-
ranging for another meeting on June 13 with the under-
standing that Ferryman would be present. On the scheduled
day, the parties met in the Hotel's conference room; rep-
resenting Respondent was Joseph Brunetti, who had recently
been appointed as the Hotel's new general manager,13andrepresenting the Union were Hall, Joseph Massimino, the
Union's president, and Robert Detamore, a business agent.
There is no dispute that the meeting lasted little more than
15 minutes. According to the corroborative accounts of the
union representatives, the meeting began with Brunetti re-
questing permission to tape record the session and Hall refus-
ing to permit him to do so. Massimino asked whether
Brunetti possessed authorization to bargain for the Hotel, and
Brunetti said that he did. Hall then asked why Ferryman was
not present, and Brunetti responded that he was ``detained''
at a Trust Fund audit in Vancouver and that Gellman was
in court and would not attend. Thereupon, Hall said that the
major issue was health insurance and asked what Brunetti
had to say. Brunetti replied that Ferryman indicated that he
was going to go with the Pierce County plan and wanted to
have a 50/50 split in the monthly premiums. Becoming
``angry'' and interpreting Brunetti's comment as meaning
Respondent intended to implement the Pierce County med-
ical plan, Hall accused Brunetti of giving the Union ``kind
of a run around'' and committing an unfair labor practice byimplementing that health insurance plan and, ``at that point... said hey, you know, there's no sense talking anymore.

We're tired of this. And Joe Massimino said let's walk. And
we left the room.'' Brunetti testified to a different version of
what occurred, stating that Hall said he wanted to know one
thingÐwould Ferryman consider grandfathering. Brunetti
said, no, and Hall arose, saying, ``I believe we're at an im-
passe.'' The other union representatives agreed and all left
the room.Whether or not the word was uttered at the bargaining ses-sion, it is clear that the Union leadership did, in fact, believe
that the negotiations were at an impasse. Thus, later on June
13 after the meeting, not only did the Union distribute a leaf-
let to bargaining unit employees, which stated ``You have a
right to picket your current employer once we have declared
impasse in negotiations. At the present time management has
proposed numerous takaways and we have no other recourse
than to declare an impasse'' but also Rick Hall wrote a letter
to Herb Gellman, stating that, pursuant to the terms of article
XXII of the collective-bargaining agreement, the Union was
declaring ``that we are at impasse in negotiations.''14Twoweeks later, on June 26, 1991, Hall wrote another letter to
Gellman, stating that he understood that Respondent planned
to implement changes in the bargaining unit employees'
terms and conditions of employment and ``that bargaining
reached impasse because of your client's illegal action which
clearly impeded bargaining.''15On July 3, 1991, with the bargaining in the above-de-scribed posture, the Union filed an unfair labor practice
charge in Case 19±CA±21578, alleging that Respondent had
refused to bargain in good faith and had engaged in unilat-
eral changes, involving the changing of work schedules. The
record discloses that, prior to the filing of the charge, not
only had the Union declared an impasse in the negotiationsbased on Respondent's unlawful activities but also, on June
15, the arbitrator issued his decision, ruling that Respondent
had acted in violation of the existing collective-bargaining
agreement by changing the method of bonus compensation
for housekeeping employees16and, on May 26, a UnitedStates magistrate judge issued a decision, ruling that, in ceas-
ing to make contributions to the Trust Fund on behalf of new
employees from their date of hire, Respondent had engaged
in an ``abrupt'' change in practice not justified by any lan-
guage in the existing collective-bargaining agreement or by 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
past practice. Further, there is no dispute that, in or aboutJuly, without notice to the Union or offering it an oppor-
tunity to bargain, Respondent commenced registering all bar-gaining unit employees in the Pierce County health plan and,
thereafter, failed and refused to make health insurance pre-
mium payments, for any bargaining unit employees, to the
Trust Fund after investigation of the unfair labor practice
charge by Region 19 and, presumably, a finding that such
was meritorious, on August 29 and September 4, respec-tively, Respondent and the Union entered into an informal
settlement of the allegations, which was approved by the Re-
gional Director. The settlement agreement, which neither ex-
pressly reserves the unfair labor practice charge issues in-
volved in Case 19±CA±21491 nor addresses the matters of
Respondent's asserted failure to bargain in good faith or the
validity of the union-declared bargaining impasse, remedies
two specific unlawful unilateral changes, a change in sched-
uling procedures and a new training program.The parties stipulated that, in or about July or August1992, Respondent distributed a new employee handbook to
all bargaining unit employees and that, prior to doing so, Re-
spondent failed to consult with the Union with regard to its
contents. As to the reason for the publication of the new
handbook, Joseph Brunetti testified that ``I was informed by
Choice International Hotels, who we are a franchise of, that
they were going to have another inspection, and the inspec-
tion calls for the Hotel to have in place a handbook.'' Ac-
cordingly, Brunetti began preparing the handbook ``in late
June'' and issued it a month or two later. The General Coun-
sel alleges that certain of the terms and conditions of em-
ployment, set forth in the handbook, were never con-
templated by the parties during negotiations and, therefore,
constitute unlawful unilateral changes and that others were
discussed during the bargaining but, if, as alleged, the instant
bargaining impasse resulted from Respondent's bad-faith bar-
gaining and was, thus, invalid, these likewise constitute un-
lawful unilateral changes. With regard to the initial allega-
tion, the parties stipulated that the handbook implemented an
``at will'' employment policy, which had never been the sub-
ject of negotiations. Also, Rick Hall testified that, while Re-
spondent proposed no change in the grievance and arbitration
procedure during bargaining, the handbook sets forth a three
step problem review procedure, to resolve ``differences''
over work matters; that the handbook establishes a new cash
and charge responsibility policy and a new no-solicitation
policy; and that the handbook announces changes, not pro-
posed during bargaining, in the vacation, visitation, and
charged leave of absences policies. As to the second allega-
tion, according to Hall, in the handbook, Respondent imple-
mented changes in the overtime and holiday policiesÐ
changes consistent with its bargaining proposals to the
Union. Conceding that what was announced in the handbook
constituted the Hotel's labor relations policy, General Man-
ager Brunetti testified that, while such was a newly imple-
mented practice, the problem review procedure was not in-
tended to replace the contractual grievance and arbitration
procedure and was meant to be a lower level problem-solv-
ing procedure. He further testified that the change in the va-
cation policy was implemented inasmuch as there were no
10-year bargaining unit employees; that the new cash and
charge policy ``is something that we do and we do not stand
by.... I 
don't know that I have ever enforced this para-graph''; and that ``I enforce [the new no-solicitation policy]periodically throughout the week.'' Brunetti also denied that
the terms and conditions of employment, set forth in the
handbook, were implemented thereinÐ``They were policies
that were there prior to the handbook.... I 
just incor-porated them into a handbook. So they were past practices
that I wrote down so everyone could read them.'' He added
that he learned of the past practices from department man-
agers and supervisors at the Hotel. Finally, with regard to the
handbook, on or about October 19, Respondent published a
memo for bargaining unit employees, informing them that it
was in the process of revising the handbook and that the em-
ployees should ``disregard the current handbook until we
have completed our updated changes.''B. Legal AnalysisPrior to analyzing the merits of the unfair labor practiceallegations of the second consolidated complaint, it is essen-
tial to discuss the effect of the informal settlement agreement
in Case 19±CA±21578 on the allegations, a matter which
forms the basis of counsel for Respondent's pretrial Motion
for Summary Judgment and one of Respondent's affirmative
defenses to the unfair labor practice allegations. In this re-
gard, counsel for Respondent argues that, subsequent to the
investigation of the unfair labor charge in Case 19±CA±
21578, which alleged that Respondent violated Section
8(a)(1) and (5) of the Act by engaging in bad-faith bar-
gaining and unilateral changes, in late August and early Sep-
tember 1991, the parties entered into an informal settlement
agreement of the allegations, which was approved by the Re-
gional Director of Region 19 and with which Respondent
fully complied; that the conduct, involved in Cases 19±CA±
21491 and 19±CA±21747, occurred from in or about August
1990 through June 1991; and that, as conduct, which ante-
dates a settlement agreement, may not be considered as evi-
dence of unfair labor practices, the allegations of the second
consolidated complaint must be dismissed. Both counsel for
the General Counsel and counsel for the Trust Fund contend
that, in entering into the informal settlement agreement in
Case 19±CA±21578, the parties meant to reserve the allega-tions of Case 19±CA±21491 and that, while settlement agree-
ments may bar prosecution of postsettlement charges filed by
other parties, the unique status of fringe benefit funds renders
the policy inapplicable in this instance. Board law, with re-
gard to the effect of settlement agreements on presettlement
conduct, is both longstanding and stringentÐ``a settlement,
if complied with, will be held to bar subsequent litigation of
all prior violations ... except to the extent they were not

known to the General Counsel or readily discoverable by in-
vestigation ... or were specifically reserved from the settle-

ment by the mutual understanding of the parties.'' HollywoodRoosevelt Hotel Co., 235 NLRB 1397 (1978); Steves Sash &Door Co., 164 NLRB 468, 473 (1967). As to whether evi-dence of prior violations was ``known'' to the General Coun-
sel, the applicable test is whether such ``was or should have
been discovered through a proper investigation.'' HatfieldTrucking Service, 270 NLRB 136, 137 (1984). Moreover, theBoard requires that ``proof that a charge has been specifi-
cally reserved from a settlement agreement must be estab-
lished by affirmative evidence,'' and the fact that a charge
is not listed in the settlement agreement does not constitute
specific reservation. E.S.I. Meats, 270 NLRB 1430, 1431 fn. 545QUALITY HOTEL TACOMA DOME17While the unfair labor practice charge in Case 19±CA±21491,filed by the Union, concerned only Respondent's allegedly unlawful
unilateral change in the calculation of the housekeeping bonus and
its unilateral failure and refusal to remit to the Trust Fund immediate
health insurance premium payments for bargaining unit employees
who were employed fewer than 5 months, the unfair labor practice
charge in Case 19±CA±21747, filed by the Trust Fund, encompasses
all of Respondent's preimpasse allegedly unlawful unilateral
changes, including the above acts, Respondent's alleged bargaining
in bad faith, and the validity of the union-declared bargaining im-
passe. Thus, while the Sec. 10(b) of the Act 6-month statute of limi-
tations period for the latter charge encompasses Respondent's acts
and conduct since April 16, 1991, and while Respondent commenced
withholding premium payments for new bargaining unit employees
in August 1990, the practice continued through June 1991. The
Board has long held that each allegedly unlawful failure to make a
trust fund payment constitutes a ``separate and distinct violation of
the Act,'' and failures within the 10(b) period may be litigated not-
withstanding that the practice had been ongoing more than 6 months
from the filing of the charge. A & L Underground, 302 NLRB 467,469 (1991); Farmingdale Iron Works, 249 NLRB 98, 99 (1980). Inthese circumstances, the Trust Fund's unilateral change allegation
encompasses Respondent's failure to remit premium payments.
Moreover, inasmuch as accountant Winter was inexact as to when,
in late March, Respondent commenced its change in calculating the
housekeeping bonus, it can not be said to have commenced outside
the statute of limitations period and, therefore, I likewise find that
this allegedly unlawful change may by encompassed by the unfair
labor practice charge in Case 19±CA±21747.3 (1984). Finally, ``if, after settlement of one charge, a re-lated charge regarding pre-settlement conduct is filed, litiga-
tion of the new charge is barred whether the same or a dif-ferent party filed the new charge.'' E.S.I. Meats, supra at1431 (emphasis added).Applying the foregoing principles to the instant matter, Ifind merit in counsel for Respondent's Motion for Summary
Judgment and corresponding affirmative defense, noting, at
the outset, that, as counsel points out, all of the events,
which underlie the second consolidated complaint's unfair
labor practice allegations and the unfair labor practice
charges in Cases 19±CA±21491 and 19±CA±21747,17oc-curred prior to the Union's filing of the unfair labor practice
charge in Case 19±CA±21578, which alleges that Respondent
had failed to bargain in good faith and had engaged in un-
lawful unilateral changes, and the Regional Director's ap-
proval of the informal settlement agreement therein. In these
circumstances, I believe, it is clear that the settlement agree-
ment precludes resolution of the allegations of the unfair
labor practice charge in Case 19±CA±21491, filed by the
Union. Thus, there was no specific reservation of the allega-
tions of the latter unfair labor practice charge set forth in the
informal settlement agreement in Case 19±CA±21578, and
there exists no affirmative record evidence that the parties in-
tended to do so. Both counsel for the General Counsel and
counsel for the Trust Fund seek that I draw certain infer-
ences, from the record and the language of the settlement
agreement, establishing that the parties' intent was to reserve
Case 19±CA±21491; however, in my view, such would only
lead to undue speculation and I shall decline to do so. As
did the trial examiner in Steves Sash & Door Co., supra,counsel for the Trust Fund infers, from the wording of the
settlement agreement, from the absence of any mention of
Case 19±CA±21491, and from the lack of a provision, with-
drawing all pending charges, that the parties intended to re-serve the unfair labor practice charge for future litigation.Contrary to counsel, buttressing my view that acceptance of
counsels' contention would lead to undue speculation, inas-
much as Respondent and the Union voluntarily agreed to ar-
bitrate the housekeeping bonus issue and to permit the health
insurance premium payment issue be decided in the Trust
Fund's lawsuit to compel Respondent to make the payments,
as both matters had been decided prior to execution of the
settlement agreement, and as there is no record evidence that
Respondent would not comply with both adverse decisions,
one may just as reasonably infer that the parties believed that
Case 19±CA±21491 had been resolved and that the parties
did not intend to reserve the matter. Moreover, as stated
above, the Board has consistently rejected, as speculation, the
contention that acts ``of omission may constitute specific res-
ervation.'' E.S.I. Meats, supra at 1431 fn. 3; Cambridge TaxiCo., 260 NLRB 931 (1982). In these circumstances, absentclear, affirmative evidence, I reiterate that one can only spec-
ulate as to what the parties intended, and, therefore, I see no
reason to depart from the clear Board policy, regarding the
litigation of presettlement agreement conduct. Accordingly,
given that the unfair labor practice charge in Case 19±CA±
21491 involves presettlement conduct, I find that the settle-
ment agreement in Case 19±CA±21578 precludes resolutionof the issues raised by the former matter.Turning to consideration of the effect of the settlementagreement in Case 19±CA±21578 on the presettlement agree-
ment conduct encompassed by the subsequent unfair labor
practice charge in Case 19±CA±21747, it is readily apparent
that, having successfully pursued a lawsuit against Respond-
ent for collection of the health insurance premium payments
for all new employees, which were withheld by Respondent
since August 1990, the Trust Fund's purpose in filing the un-
fair labor practice charge, in Case 19±CA±21747, was to col-
lect the health insurance premium payments, allegedly un-
lawfully withheld by Respondent since it commenced cov-
ering all bargaining unit employees under the Pierce County
medical plan. In this regard, I note that, in order to establish
a violation of Section 8(a)(1) and (5) of the Act based on
the conduct, the General Counsel initially must establish that
the union-declared impasse on June 13 was invalid, having
been caused by Respondent's bad-faith bargaining, which re-
sulted from its allegedly unlawful unilateral changes. How-
ever, all the matters, which are raised by the charge in Case
19±CA±21747, alleged as unfair labor practices in the second
consolidated complaint, and necessary to establish Respond-
ent's bad-faith bargaining, were certainly discernible by the
General Counsel during the investigation of the Union's un-
fair labor practice charge, in Case 19±CA±21578. Thus, just
1 week before the filing of the charge, Rick Hall had wrote
to Respondent's attorney, Gellman, challenging the bar-
gaining impasse as resulting from Respondent's ``illegal ac-
tion.'' Further, one aspect of the Union's unfair labor prac-
tice allegations concerned Respondent's bad-faith bargaining
resulting from alleged unilateral changes. Therefore, the va-
lidity of the impasse certainly should have been the subject
of a ``proper investigation,'' by Region 19, of the Union's
charge, and, in the above-described circumstances, it is ut-
terly inconceivable to me how the Regional Director could
have failed to have considered the issue. Hatfield TruckingService, 270 NLRB 136, 137 (1984). 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18Of course, if a bargaining unit employee had filed the unfairlabor practice charge in Case 19±CA±21747, no complaint would
ever have issued. If the General Counsel and the Trust Fund wish
to challenge the Board's policy in this area of the law, their conten-
tions are best addressed to the Board or any reviewing courts.While recognizing that the Board holds that, notwith-standing that a subsequent charge is filed by a different
charging party, a settlement agreement disposes of all issuesinvolving presettlement conduct, counsel for the General
Counsel and counsel for the Trust Fund, in support of their
contention that the settlement agreement, in Case 19±CA±
21578, does not bar my consideration of the presettlement
agreement conduct, which is the subject of Case 19±CA±
21747, argue that the Trust Fund and the Union have diver-
gent duties and responsibilities, that the only interest of the
Trust Fund herein is the collection of delinquent contribu-
tions, that the Trust Fund has no other forum in which to
proceed, and that, therefore, the Trust Fund enjoys some sort
of special status and the Board's normal settlement agree-
ment policy is ``misapplied'' as to trust funds. While the ar-
guments of counsel are compelling and notwithstanding that,
pursuant to the Supreme Court's decision in Laborers Health& Welfare Fund for Northern California v. Advanced Light-
weight Concrete Co., 484 U.S. 539 (1988), the Board is theonly forum before which the Trust Fund may pursue the col-
lection of postcontractual delinquent contributions, I note that
the Board has not yet granted to fringe benefit trust funds
any sort of special status, exempting such entities from its
aforementioned policy, regarding the subsequent litigation of
presettlement conduct. Unless and until the Board so acts, I
must reject the arguments of counsel and find that the Trust
Fund stands on no different footing than any other charging
party in similar circumstances.18Accordingly, as recognized by counsel for the GeneralCounsel, the ``linchpin'' of the unfair labor practice charge,
filed by the Trust Fund, involves presettlement agreement
conduct, which should have been discovered by the General
Counsel during the investigation of Case 19±CA±21578.
Therefore, that a different charging party filed the subsequent
unfair labor practice charge is an irrelevant consideration,
and ``the issue is not whether the new charge was filed by
a different charging party, but whether the matters raised by
the new charge were reasonably discernible through inves-
tigation. E.S.I. Meats, supra; Hatfield Trucking Service,supra. Noting the availability of the evidence relating to the
allegedly unlawful unilateral changes, which, in the view of
the General Counsel, comprises the evidence bearing on Re-
spondent's asserted bad-faith bargaining, and to the validity
of the union-declared impasse at the time of the filing of the
unfair labor practice charge in Case 19±CA±21578, I con-
clude that the General Counsel must be barred from litigating
the presettlement unilateral change and bad-faith bargaining
issues and recommend dismissal of paragraphs 5(a) through
(c), 5(e), 6, and 7 of the second consolidated complaint. Fur-
ther, inasmuch as the issue of whether Respondent failed to
bargain in good faith so as to render the June 13, 1991
union-declared bargaining impasse invalid may not be liti-
gated in this proceeding and as it appears that the imple-
mented health insurance plan is that which was offered to the
Union during bargaining, there can be no contention that Re-
spondent unlawfully implemented a new health insuranceplan for bargaining unit employees after the union-declaredimpasse. Therefore, I shall likewise recommend dismissal of
paragraph 5(d) of the second consolidated complaint.With regard to paragraph 5(f) of the second consolidatedcomplaint, the allegations pertaining to implementation of the
various employee handbook provisions in July or August
1992, inasmuch as the General Counsel is barred from liti-
gating the validity of the union-declared bargaining impasse
of June 1991 and as it is conceded that certain of the imple-
mented provisions of the handbook were consistent with that
which was offered to the Union during the course of the bar-
gaining and prior to the impasse, I shall recommend dis-
missal of paragraphs 5(f)(ii) and 5(f)(iv) of the second con-
solidated complaint. As to other provisions of the employee
handbook, the parties stipulated that the ``at will'' employ-
ment policy was new and never the subject of negotiations;
General Manager Brunetti conceded that the problem review
procedure, the vacation, cash and charge, and the no-solicita-
tion policies were new and never proposed or discussed dur-
ing the bargaining; and Rick Hall testified, without contradic-
tion, that the handbook announced new visitation and leaves
of absence policies, which had never been discussed during
the bargaining. The Board has long held that, after an im-
passe in bargaining, an employer may only implement new
terms and conditions of employment, which are consistent
with its last offer to a union during bargaining. Fire Fighters,304 NLRB 401, 402 (1991); Storer Communications, 294NLRB 1056 (1989). While counsel for Respondent asserts
that none of the above changes in the bargaining unit em-
ployees' terms and conditions of employment had ever beenimplemented, General Manager Brunetti admitted that the
new no-solicitation policy had been regularly enforced at the
Hotel and that, when distributed to employees, the provisions
of the handbook constituted Respondent's labor relations pol-
icy. While the handbook may have been rescinded in Octo-
ber 1992, it is clear that provisions had been implemented
and that employees were told to disregard the handbook only
after the filing of the unfair labor practice charge in Case
19±CA±22298. In these circumstances, 88 Transit Lines, 300NLRB 177 (1990), is in apposite, and, as the foregoing hand-
book provisions do not correspond to what was offered to the
Union prior to the bargaining impasse, Respondent's imple-
mentation of these, in the handbook, was violative of Section
8(a)(1) and (5) of the Act. Fire Fighters, supra.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. At all times material herein, the Union has been the ex-clusive representative for purposes of collective bargaining of
the following appropriate unit: all food and beverage em-
ployees, kitchen employees and hotel service employees em-
ployed by Respondent at the Hotel; excluding all other em-
ployees, supervisors, and guards as defined by the Act.4. Respondent engaged in conduct violative of Section8(a)(1) and (5) of the Act by unilaterally, without notice to
or offering the Union an opportunity to bargain, in or about
July or August 1992, implementing changes, set forth in an
employee handbook, in the aforementioned bargaining unit
employees' terms and conditions of employment, not encom- 547QUALITY HOTEL TACOMA DOME19If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.20If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''passed by preimpasse bargaining proposals, including new``at will'' employment, problem review, no-solicitation, visi-
tation, cash and charge, and leaves of absence policies and
a revised vacation policy.5. The above unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.6. Unless specifically found above, Respondent engaged inno other unfair labor practices.REMEDYHaving found that Respondent has engaged in and is en-gaging in certain unfair labor practices within the meaning
of Section 8(a)(1) and (5) of the Act, I shall recommend that
it be ordered to cease and desist from such conduct and to
take certain affirmative action necessary to effectuate the
purposes and policies of the Act. With regard to the new ``at
will'' employment, problem review, cash and charge, no-so-
licitation, visitation, and leaves of absence policies imple-
mented in the employee handbook published in July or Au-
gust 1992, I shall recommend that, to the extent that it has
not already done so, Respondent be ordered to cease and de-
sist from enforcing the policies. With regard to the changed
vacation policy, I shall recommend that Respondent be or-
dered to restore the practice to that which existed prior to the
publication of the aforementioned employee handbook; to not
implement such a change in the bargaining unit employees'
terms and conditions of employment until, after the Union
declines to bargain or after Respondent bargains in good
faith, the Union agrees to the changes or an impasse in the
bargaining occurs; and to make whole employees for all
losses sustained from the change plus interest. Such sums
shall be computed in the manner set forth in Ogle ProtectionService, 183 NLRB 682 (1970), with interest paid in accord-ance with the formula set forth in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record herein, I make the following rec-
ommended19ORDERThe Respondent, Ferryman Enterprises d/b/a Quality HotelTacoma Dome, Tacoma, Washington, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Unilaterally, without notice to or offering the Union anopportunity to bargain, implementing changes in the bar-
gaining unit employees' terms and conditions of employ-
ment, which were not encompassed by preimpasse bargaining
proposals, including new ``at will'' employment, problem re-
view, no-solicitation, visitation, cash and charge, and leaves
of absence policies and a revised vacation policy.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the polices of the Act.(a) Restore the vacation policy for all food and beverageemployees, kitchen employees, and hotel service employees
to that which existed prior to the publication of the employee
handbook in July or August 1992, make whole employees
for any losses they suffered as a result of the unlawful unilat-
eral change in that practice in the manner set forth in the
remedy section of this decision, and maintain the policy in
effect until after the Union declines to bargain or, after it
bargains in good faith, the Union agrees or another impasse
in bargaining occurs.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security records, timecards, personnel records and re-
ports, and all other records necessary to analyze the amount
of backpay, if any, due under the terms of this Order.(c) Post at its Tacoma, Washington hotel and restaurant fa-cility copies of the attached notice, marked ``Appendix.''20Copies of the notice, on forms provided by the Regional Di-
rector of Region 19, after being signed by Respondent's au-
thorized representative, shall be posted by Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order of what steps Respondent has
taken to comply.ITISFURTHERORDERED
that, insofar as the second con-solidated complaint alleges that Respondent engaged in con-
duct violative of Section 8(a)(1) and (5) of the Act by engag-
ing in unilateral changes and bad-faith bargaining prior to
June 13, 1991, by unilaterally implementing a health insur-
ance plan for bargaining unit employees, and by engaging in
certain unilateral changes in June 1992, the second consoli-
dated complaint is hereby dismissed.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board had found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by the terms of this notice.WEWILLNOT
, unilaterally, without affording Hotel andRestaurant Employees, Local 8, Hotel Employees and Res-
taurant Employees International Union, AFL±CIO (the
Union) an opportunity to bargain, implement changes in our
food and beverage employees', kitchen employees', and hotel
service employees' terms and conditions of employment,
which were not encompassed by our bargaining proposals 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
made to the Union before it declared an impasse in bar-gaining on June 13, 1991, including new ``at will'' employ-
ment, problem review, no-solicitation, visitation, cash and
charge, and leaves of absence policies and a revised vacation
policy.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of your rights guaran-
teed by Section 7 of the Act.WEWILL
restore the vacation policy of all of our above-mentioned employees to that which existed in June 1992 andmake whole, with interest, any employees who sufferedlosses as a result of our unlawful unilateral change of that
policy, and WEWILL
implement no changes in the policyuntil after the Union declines to bargain or after we bargain
in good faith and the Union agrees or another impasse in
bargaining occurs.FERRYMANENTERPRISESD
/B/AQUALITYHOTELTACOMADOME